                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

DAVID JANKOWSKI,

       Plaintiff,                                            Civil Action No. 18-CV-12850

vs.                                                          HON. BERNARD A. FRIEDMAN

PROVIDENT LIFE AND ACCIDENT
INSURANCE COMPANY,

      Defendant.
________________________________/

  OPINION AND ORDER DENYING DEFENDANT’S MOTIONS TO DISMISS

               This matter is presently before the Court on defendant’s motions to dismiss

[docket entries 4 and 8]. Plaintiff has responded to both motions and defendant has filed a

reply. Pursuant to E.D. Mich. LR 7.1(f)(2), the Court shall decide these motions without a

hearing.

               Plaintiff alleges that he is entitled to benefits under a disability insurance policy

issued by defendant. Plaintiff alleges that defendant began paying him benefits under this

policy in August 2007, but that approximately ten years later, in December 2017, it stopped

doing so on the grounds that he was no longer disabled. Claiming that defendant’s decision

to stop paying benefits violates the terms of the policy, plaintiff asserts claims for breach of

contract (Count I), unfair and prohibited trade practices (Count II), and violation of ERISA

(Count III).

               Defendant argues that Counts I and II should be dismissed because they are

preempted by ERISA. While ERISA generally does preempt state-law claims, see, e.g., Pilot
Life Ins. Co. v. Dedeaux, 481 U.S. 41 (1987), plaintiff alleges that the policy in this case

“comes within the ‘safe harbor’ exception to ERISA.” Am. Compl. ¶ 25. Defendant urges

the Court to reject this argument because

              on its face, the policy is an employer established and maintained
              policy that is clearly not within ERISA’s safe harbor regulations
              because, among other things, Plaintiff’s employer paid 100% of
              the policy premiums, and obtained significant premium
              discounts pursuant to a Salary Allotment Agreement between
              Provident Life and Plaintiff’s employer, both of which constitute
              “employer contributions” to the policy and take it out of the
              “safe harbor” regulations.

Def.’s Br. at 2.

              The “safe harbor” regulations, 29 C.F.R. § 2510.3-1, state:

              (j) Certain group or group-type insurance programs. For
              purposes of title I of the Act and this chapter, the terms
              “employee welfare benefit plan” and “welfare plan” shall not
              include a group or group-type insurance program offered by an
              insurer to employees or members of an employee organization,
              under which

                     (1) No contributions are made by an employer or
                     employee organization;

                     (2) Participation the program is completely voluntary for
                     employees or members;

                     (3) The sole functions of the employer or employee
                     organization with respect to the program are, without
                     endorsing the program, to permit the insurer to publicize
                     the program to employees or members, to collect
                     premiums through payroll deductions or dues checkoffs
                     and to remit them to the insurer; and

                     (4) The employer or employee organization receives no
                     consideration in the form of cash or otherwise in

                                                 2
                      connection with the program, other than reasonable
                      compensation, excluding any profit, for administrative
                      services actually rendered in connection with payroll
                      deductions or dues checkoffs.

“A policy will be exempted under ERISA only if all four of the ‘safe harbor’ criteria are

satisfied.” Thompson v. Am. Home Assur. Co., 95 F.3d 429, 435 (6th Cir. 1996).

              The basis of defendant’s motions – i.e., whether the safe harbor regulations

apply to the policy at issue in this case – cannot be resolved on a motion to dismiss.

Defendant argues that the first and third criteria are not met, but to support this argument

defendant relies on matters outside the pleadings, including the policy application, the pricing

of the policy (based on, defendant argues, the Salary Allotment Agreement between

defendant and plaintiff’s employer, and on a “group volume discount”), and billing data (with

defendant claiming that “plaintiff’s employer paid 100% of the Policy premium,” while

plaintiff claims he paid the premiums himself). These matters go beyond the complaint itself

and cannot be considered on a motion to dismiss. See Gavitt v. Born, 835 F.3d 623, 640 (6th

Cir. 2016) (noting that in ruling on a Rule 12(b)(6) motion, a court may consider the

complaint itself and “exhibits attached to the complaint, public records, items appearing in

the record of the case, and exhibits attached to defendant’s motion to dismiss, so long as they

are referred to in the complaint and are central to the claims contained therein”). In the

present case, this rule permits the Court to consider nothing more than the complaint and the

policy, which the complaint references and which is central to plaintiff’s claims.

              If the disability insurance policy at issue in this case is an ERISA plan, then


                                               3
plaintiff’s state-law claims are preempted. Whether or not the policy is an ERISA plan

depends on factual inquiries that cannot be resolved on a motion to dismiss. Accordingly,



                IT IS ORDERED that defendant’s motions to dismiss are denied.




                                        s/Bernard A. Friedman
Dated: December 4, 2018                 BERNARD A. FRIEDMAN
Detroit, Michigan                       SENIOR UNITED STATES DISTRICT JUDGE



                                      CERTIFICATE OF SERVICE
The undersigned certifies that a copy of the foregoing order was served upon each attorney or party of
record herein by electronic means or first class U.S. mail on December 4, 2018.
                                        s/Johnetta M. Curry-Williams
                                        Case Manager




                                                    4
